            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 1 of 30



     PAUL ANDRE (State Bar No. 196585)
 1
     pandre@kramerlevin.com
 2   LISA KOBIALKA (State Bar No. 191404)
     lkobialka@kramerlevin.com
 3   JAMES HANNAH (State Bar No. 237978)
     jhannah@kramerlevin.com
 4   KRISTOPHER KASTENS (State Bar No. 254797)
     kkastens@kramerlevin.com
 5
     KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6   990 Marsh Road
     Menlo Park, CA 94025
 7   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
 8

 9 Attorneys for Plaintiff
   FINJAN, INC.
10

11                              IN THE UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     FINJAN, INC., a Delaware Corporation,       Case No.: 5:17-cv-04467-BLF-VKD
15
                   Plaintiff,                    PLAINTIFF FINJAN, INC.’S OPPOSITION
16                                               TO DEFENDANT SONICWALL, INC.’S
17          v.                                   MOTION TO COMPEL FURTHER
                                                 SUPPLEMENTAL INFRINGEMENT
18 SONICWALL, INC., a Delaware Corporation,      CONTENTIONS

19                 Defendant.                    Date:        March 12, 2019
                                                 Time:        10:00 a.m.
20                                               Courtroom:   Courtroom 2, 5th Floor
21                                               Before:      Mag. Virginia K. DeMarchi

22

23                           REDACTED DOCUMENT SOUGHT TO BE SEALED
24

25

26

27

28
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
           Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 2 of 30




 1                                                    TABLE OF CONTENTS
                                                                                                                                               Page
 2

 3 I.     INTRODUCTION ........................................................................................................................ i
 4 II.    STATEMENT OF ISSUE TO BE DECIDED............................................................................. 1
 5 III.   FACTUAL BACKGROUND ...................................................................................................... 2
 6        A.        Finjan’s Infringement Contentions .................................................................................. 2
 7        B.        Status of the Case ............................................................................................................. 2
 8 IV.    ARGUMENT ............................................................................................................................... 2
 9        A.        Finjan’s Infringement Contentions Provide More Than Reasonable Notice of Finjan’s
10                  Infringement Claims against SonicWall .......................................................................... 2
11                  1.         Finjan Complied with the Patent Local Rules ..................................................... 5
12                  2.         Finjan Sufficiently Describes its Excerpts of Evidence ....................................... 7
13        B.        Finjan’s Infringement Contentions for the ‘305 Patent Are Sufficient............................ 8
14                  1.         “computer comprising a network interface” ........................................................ 8
15                  2.         “database of parser and analyzer rules” ............................................................... 9
16                  3.         “an internet application running on the computer” ............................................ 10
17                  4.         “a rule based content scanner” ........................................................................... 10
18                  5.         “rule update manager” ....................................................................................... 12
19                  6.         “patterns of types of tokens” .............................................................................. 13
20        C.        Finjan’s Infringement Contentions for the ‘926 Patent are Sufficient ........................... 14
21                  7.         “database manager” ........................................................................................... 14
22
                    8.         “database of Downloadable security profiles indexed according to
23                             Downloadable IDs” ............................................................................................ 15

24        D.        Finjan’s Infringement Contentions for the ‘408 Patent are Sufficient ........................... 15
25                  1.         “multi-lingual language detector” ...................................................................... 15
26                  2.         “scanner instantiator” ......................................................................................... 16
27                  3.         “scanner for the specific programming language”............................................. 17
28
                                          i
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
           Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 3 of 30




 1                  4.         “rules accessor” .................................................................................................. 17
 2                  5.         “analyzer for dynamically detecting” ................................................................ 19
 3                  6.         “notifier” ............................................................................................................ 20
 4        E.        Finjan’s Infringement Contentions for the ‘844 Patent are Sufficient ........................... 20
 5                  7.         “inspector” ......................................................................................................... 20
 6                  8.         “first content inspection engine” of Claim 15.................................................... 22
 7        F.        Finjan’s Infringement Contentions for the ‘780 Patent are Sufficient ........................... 22
 8        G.        Finjan’s Infringement Contentions for the ‘154 Patent are Sufficient ........................... 23
 9                  1.         “transmitting the input to the security computer for inspection,
10                             when the first function is invoked” .................................................................... 23

11                  2.         “invoking a second function with the input, only if a security
                               computer indicates that such invocation is safe” ............................................... 24
12
                    3.         Claim 10 ............................................................................................................. 24
13
                    4.         Claim 3 ............................................................................................................... 24
14
          H.        Finjan’s Infringement Contentions for the ‘968 Patent are Sufficient ........................... 25
15
     V.   CONCLUSION .......................................................................................................................... 25
16

17

18

19

20

21

22

23

24

25

26

27

28
                                         ii
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
              Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 4 of 30



                                             TABLE OF AUTHORITIES
 1

 2                                                                                                             Page(s)
     Cases
 3
     Alacritech Inc. v. CenturyLink, Inc.,
 4      No. 2:16-cv-00693-JRG-RSP, 2017 WL 3007464 (E.D. Tex. July 14, 2017) ................................. 7
 5 Comcast Cable Commc’ns, LLC v. OpenTV, Inc.,
      No. C 16-06180 WHA, 2017 WL 2630088 (N.D. Cal. June 19, 2017)............................................ 7
 6
   Creagri, Inc. v. Pinnaclife Inc.,
 7
      11-cv-066350-LHK-PSG, 2012 WL 5389775 (N.D. Cal. Nov. 2, 2012) ................................... 8, 12
 8
   Digital Reg of Texas, LLC v. Adobe Sys. Inc.,
 9    12-cv-01971-CW, 2013 WL 3361241 (N.D. Cal. July 3, 2013) ...................................................... 8

10 Finjan, Inc. v. Proofpoint, Inc.,
      13-cv-05808-HSG, 2015 WL 1517920 (N.D. Cal. Apr. 2, 2015) .................................................... 8
11
   GN Resound A/S v. Callpod, Inc.,
12
      11-cv-04673-SBA, 2013 WL 1190651 (N.D. Cal. Mar. 21, 2013) .................................................. 8
13
   Network Caching Tech., LLC v. Novell, Inc.,
14    No. C-01-2079 VRW, 2003 WL 21699799 (N.D. Cal. Mar. 21, 2003) ..................................... 3, 13

15 Renesas Tech. Corp. v. Nanya Tech. Corp.,
      No. C03-05709JFHRL, 2004 WL 2600466 (N.D. Cal. Nov. 10, 2004) ....................................... 3, 8
16
   Solannex, Inc. v. MiaSole, Inc.,
17    No. 11-cv-00171-PSG, 2013 WL 1701062 (N.D. Cal. Apr. 18, 2013) ............................................ 4
18

19

20

21

22

23

24

25

26

27

28
                                          i
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 5 of 30




 1 I.       INTRODUCTION
 2          Finjan’s Infringement Contention provide a level of specificity and detail that goes beyond
 3 what is required under the Patent Local Rules, and as such, SonicWall’s Motion to Compel should be

 4 denied. Finjan provided over 1900 pages of detailed charts with extensive explanation and citations to

 5 evidence, which provides SonicWall with fair notice of Finjan’s infringement contentions.1 Finjan

 6 unambiguously identified the Accused Products2 by name, model, and version numbers in its cover

 7 pleading. It also served extensive claim charts with detailed narratives describing how the infringing

 8 functionalities in SonicWall’s products meet each element of the asserted claims and include citations

 9 to SonicWall’s public and internal documents further detailing its infringement.

10          Despite these fulsome disclosures, SonicWall cherry picks paragraphs and ignores dozens of
11 direct citations to its own documents that identify how SonicWall infringes Finjan’s Patents. In many

12 instances, SonicWall takes issue with the proof of Finjan’s infringement contentions, which is

13 improper. Further, SonicWall’s claim that there needs to be identification of certain “components” that

14 meet the claim limitations is premised on its faulty argument that there is some “precise” name for the

15 technology that implements the infringing functionality that serves as the basis for SonicWall’s

16 infringement. Based on the information SonicWall produced, there are no precise names for its

17 infringing functionality. Thus, Finjan described examples that identify the accused functionality of the

18 components with specificity such that SonicWall is on sufficient notice of Finjan’s disclosures and in

19 compliance with the Patent Local Rules.

20 II.      STATEMENT OF ISSUE TO BE DECIDED
21          Whether Finjan provided SonicWall with fair notice of its infringement contentions.3
22
     1
     While SonicWall’s Motion addressed 7 of the 10 Asserted Patents, SonicWall is nonetheless
23 improperly seeking an order for supplementation of all infringement contentions. See Dkt. No. 114
   (Proposed Order). SonicWall’s Motion only addresses limited claim elements for the patents it does
24
   address. As such, SonicWall’s Motion is limited in scope.
   2
25 “Accused Products” are the products that implement the technology that performs the infringing
   functionalities.
26 3 To the extent the Court grants SonicWall’s Motion, Finjan requests that the Court allow 45 days after
   SonicWall provides a 30(b)(6) witness regarding SonicWall’s source code in the event Finjan has to
27 supplement its infringement contentions.

28
                                         1
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
               Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 6 of 30




 1 III.     FACTUAL BACKGROUND
 2          A.      Finjan’s Infringement Contentions

 3          Finjan served detailed infringement contentions on April 10, 2018. Nonetheless, over a 2 ½

 4 month period, SonicWall sent two letters—one on July 11, 2018 and the second on September 28,

 5 2018—raising issues with these contentions. Declaration of Kristopher Kastens (“Kastens Decl.”), Ex.

 6 1; id., Ex. 2 (9/28/18 List of Items to Supplement). Finjan explained how its infringement contentions

 7 were adequate to provide SonicWall sufficient notice. Dkt. No. 112-2, Declaration of Robin McGrath

 8 (“McGrath Decl.”), Ex. 1. Nonetheless, in a good faith effort to avoid motion practice, Finjan agreed

 9 to supplement to incorporate recently produced documents to address the terms SonicWall identified.

10 Id. at 2.

11          Finjan served supplemental infringement contentions on November 9, 2018, which are the

12 subject of SonicWall’s Motion. As a result of Finjan’s citations to recently produced confidential

13 SonicWall documents and detailed descriptions of SonicWall’s infringing functionalities in the

14 Accused Products, the contentions increased substantially. Kastens Decl., ¶ 10. Finjan’s supplemental

15 infringement contentions were comprehensive. They (1) identified the Accused Products by a specific

16 product name and (2) contained detailed claim charts describing how the infringing functionalities in

17 SonicWall’s Accused Products satisfy each claim limitation of the asserted claims, which included

18 explanations of how each element of the asserted claims infringe based on SonicWall’s data sheets,

19 white papers, user manuals, marketing materials, and SonicWall’s internal confidential documents that

20 had been recently produced.

21          B.      Status of the Case
            Fact discovery does not close in this case until May 1, 2020. Dkt. No. 61. Document
22
     production is still ongoing and no depositions have been scheduled yet. Kastens Decl., ¶ 11.
23
     IV.    ARGUMENT
24
            A.      Finjan’s Infringement Contentions Provide More Than Reasonable Notice of
25                  Finjan’s Infringement Claims against SonicWall
26          Finjan has satisfied the purpose of infringement contentions of setting “forth ‘particular
27 theories of infringement with sufficient specificity to provide defendants’ with notice of infringement’

28
                                         2
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 7 of 30




 1 beyond the claim language itself.” Renesas Tech. Corp. v. Nanya Tech. Corp., No. C03-05709JFHRL,

 2 2004 WL 2600466, at *4 (N.D. Cal. Nov. 10, 2004)(quoting Network Caching Tech., LLC v. Novell,

 3 Inc., No. C-01-2079 VRW, 2003 WL 21699799, at *4 (N.D. Cal. Mar. 21, 2003)). Finjan’s

 4 infringement contentions provide SonicWall with detailed charts showing on an element-by-element

 5 basis how SonicWall’s Accused Products infringe the claims of Finjan’s Asserted Patents.

 6 Specifically, Finjan’s contentions contain a cover pleading that spells out the exact Accused Products

 7 that Finjan understands implement the technology that performs the infringing technology at issue in

 8 the case. They also include claim charts that lay out in detail how the technology in SonicWall’s

 9 Accused Products practices each limitation of the asserted claims. The claim charts split up each

10 asserted claim into different elements. For each claim element, Finjan provided a description of how

11 SonicWall’s Accused Products satisfies the claim element, giving a framework for the subsequent

12 discussion of the claim element in the chart. Below is an example of this initial section for one claim

13 element:4

14

15

16

17

18

19

20

21

22

23

24 McGrath Decl., Ex. 10 at 5; see also McGrath Decl., Ex. 12 at 5; McGrath Decl., Ex. 14 at 8.

25          After this introductory paragraph, Finjan provided additional information identifying how each
26
     4
   Due to page limitations, Finjan has only provided excerpts from its infringement contentions in its
27 Opposition, which are not intended to be limiting examples.

28
                                         3
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 8 of 30




 1 Accused Product meets the particular claim element, describing the infringing functionality and how it

 2 relates to the claim element. Finjan supports its description with screen shots and excerpts from

 3 SonicWall’s documents, and includes a description of why that particular piece of evidence supports

 4 Finjan’s contention. Id. Thus, Finjan’s contentions provided SonicWall with far more than what is

 5 required and certainly gives SonicWall notice of Finjan’s infringement contentions.

 6          SonicWall’s motion is baseless given Finjan’s fulsome disclosures, and because SonicWall
 7 seeks the information that Finjan has already provided. Finjan spelled out in sufficient detail how

 8 SonicWall meets each element. Further, SonicWall’s request for specific internal names for alleged

 9 “components” in SonicWall’s Accused Products is not required here based on Finjan’s disclosures.

10 First, to the extent specific internal names exist, that information is more appropriate for the expert

11 phase of the case. Courts have recognized that a patentee is “not obligated at this point to supply

12 concrete evidence to support its infringement theory by pointing to the specific structures within the

13 accused product that embodies the claim limitations” where it “already provided sufficient factual

14 support, including not only materials publicly available, but also materials supplied by [defendant]”

15 that were sufficient to crystalize their theories such that the defendant was put on notice of which

16 substructure within the product contains the claim limitations. Solannex, Inc. v. MiaSole, Inc., No. 11-

17 cv-00171-PSG, 2013 WL 1701062, at *4 (N.D. Cal. Apr. 18, 2013) (denying motion to compel

18 infringement contentions). None of the cases that SonicWall relies on stands for the proposition that

19 Finjan’s detailed descriptions of the functionalities of the components are insufficient to put SonicWall

20 on notice.

21          Second, SonicWall’s issues are not appropriate for the technology at issue. Here, the Accused
22 Products involve computer technologies which can be easily implemented across different products,

23 and these technologies implement the infringing functionalities at issue. Declaration of Dr. Eric Cole

24 (“Cole Decl.”), ¶¶ 14–19. These infringing functionalities commonly reside in the source code or in

25 highly confidential internal technical documentation that is not made publicly available. Id., ¶ 19.

26 Often, there is not a specific “internal name” or separately named component that performs the

27 infringing functionality. As such, because of the way the computer technology is structured, there is

28
                                         4
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 9 of 30




 1 usually no internal name or discrete and separately named components that perform the functionality

 2 within SonicWall’s products. Id. Evidence of that functionality would have to be mapped to the

 3 source code and/or the output of products after testing of the products. Cole Decl., ¶¶ 14-19.

 4          Here, source code citations are unnecessary (and never requested by SonicWall) because Finjan
 5 described identified the relevant infringing functionality of the Accused Products in Finjan’s

 6 infringement contentions. Indeed, SonicWall’s invalidity contentions demonstrate this very point.

 7 Notably, infringement contentions and invalidity contentions are held to the same standard of

 8 specificity. SonicWall’s invalidity charts of its own products that it claims are prior art do not identify

 9 any alleged “components” in the purported prior art for each claim limitation. See, e.g., Kastens Decl.,

10 Exs. 3, 4 (SonicWall’s Invalidity Charts). That is because these elements are not named as separate

11 “components.” SonicWall cannot invent the idea that “components” exist when in fact, it cannot

12 identify such components within its own alleged prior art products.

13                 1.      Finjan Complied with the Patent Local Rules

14          Finjan’s contentions has a cover pleading that identifies the Accused Products along with any

15 specific model numbers (to the extent Finjan had such information) with sufficient specificity.

16 McGrath Decl., Ex. 2 at Exhibit A, at 1 (listing various models and identifiers). This cover pleading

17 includes identification of technology implementing the infringing technology, particularly as
                                                                                            5
18 SonicWall can move the infringing functionality across products or changes product names. Cole

19 Decl., ¶¶ 16–19 (technology underlying can be implemented into other products and often is

20
     5
21   Finjan’s cover pleadings provide context for Finjan’s infringement charts. Motion at 6; McGrath
   Decl., Ex. 2. Finjan specifically identified, to the extent it had the relevant information about name or
22 where the infringing technology/ functionality lies, in its charts. Finjan’s infringement charts also
   identified the aspects of
23

24

25

26                                                                                         Thus, Finjan’s
   cover pleading along with the specific contentions in its charts ensure there is no unnecessary dispute
27 later whether such servers they are “part” of Finjan’s infringement contentions.

28
                                         5
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
              Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 10 of 30




 1 implement in different products as new offerings become available or use different or new servers or

 2 move the functionality to different software). For example, certain products are appliances that are

 3 capable of infringing malware analysis “on the box” (without connecting to the cloud) and infringe

 4 through the use of this analysis engine. However, these products can also connect to Capture ATP6 in

 5 the “cloud” for further malware analysis that also infringes.

 6            The cover pleading with Finjan’s specific infringement contentions in the charts identify the
 7 finite list of Accused Products that Finjan understands implements the infringing functionalities.

 8 Finjan’s infringement charts spell out how the Accused Products infringe each and every claim

 9 limitation on an element-by-element basis based on the infringing functionality. Thus, there are no

10 “open-ended” descriptions (Motion at 6-7) and SonicWall has notice of the Accused Products at issue.

11            Below is a representative example of the summary for the SonicWall Gateways for the ‘305
12 Patent for the “database of parser and analyzer rules” claim element. As shown below, Finjan

13 describes how the SonicWall Gateways infringe either alone or with Capture ATP as follows:

14

15

16

17

18

19

20

21

22

23
     McGrath Decl., Ex. 10 at 5; see also McGrath Decl., Ex. 12 at 5; McGrath Decl., Ex. 14 at 8 (emphasis
24
     added). In this example, Finjan describes specifics regarding how SonicWall Gateways infringe.
25

26

27   6
         Capture Advanced Threat Protection (“Capture ATP”) is SonicWall’s cloud-based sandbox network.
28
                                         6
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 11 of 30




 1 Thus, the summary provides sufficient details, which is augmented with Finjan’s charts that further lay

 2 out SonicWall’s infringement. Thus, Finjan’s identification of Accused Products should be considered

 3 with the charts, which in totality provide details of Finjan’s contentions regarding SonicWall’s

 4 infringement. See generally, McGrath Decl., Ex. 3 (‘844 Patent Chart for SonicWall Gateways).

 5          The cases that SonicWall relies on are inapposite because Finjan identified the specific
 6 Accused Products, as described above. Motion at 7 (citing Comcast Cable Commc’ns, LLC v.

 7 OpenTV, Inc., No. C 16-06180 WHA, 2017 WL 2630088, at *4 (N.D. Cal. June 19, 2017) (contentions

 8 stated that “[t]he products associated with the accused systems … include, but are not limited to, [list

 9 of products]”)) (emphasis added); Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-00693-JRG-RSP,

10 2017 WL 3007464, at *2–3 (E.D. Tex. July 14, 2017) (where patentee identified the accused products

11 as being “any version” and “any of its other activities, products and/or services that use servers or

12 computers to practice and/or support infringing LSO functionality.”)).

13          SonicWall’s issues with Finjan’s description of infringement of Capture ATP with other
14 Accused Products is a red herring. Motion at 7–8. Depending on the infringing technology at issue, it

15 is appropriate for Capture ATP to infringe by itself or in combination with other Accused Products.

16 For example, SonicWall’s Advanced Gateway Security Suite includes Capture ATP. Kastens Decl.,

17 Ex. 5. Capture ATP, however, is not always included with the suites and can be sold separately,

18 according to SonicWall’s marketing materials. Motion at 7-8; Kastens Decl., Ex. 6. Thus, Capture

19 ATP can infringe by itself. Similarly, SonicWall’s Gateway products can be sold separately from the

20 software security suites. Kastens Decl., Ex. 7. Thus, Finjan’s contention is that SonicWall’s Gateway,

21 ESA, and SMA instrumentalities infringe on their own, but also infringe when used with Capture ATP,

22 as identified in Finjan’s infringement contentions. Thus, Finjan’s contentions explain how products

23 infringe alone or with Capture ATP. Motion at 8.

24                 2.      Finjan Sufficiently Describes its Excerpts of Evidence
25          Finjan included excerpts from different SonicWall documentation in its infringement
26 contentions and described why the particular excerpt supports Finjan’s contention that the infringing

27 functionality is contained in the Accused Product. SonicWall’s complaints about Finjan’s descriptions

28
                                         7
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 12 of 30




 1 are based upon SonicWall’s claim that “nothing in the cited graphic shows any of what Finjan alleges

 2 to be demonstrated therein.” Id. at 8–9. That claim, however, is simply SonicWall taking issue with

 3 how the description is tied to a screenshot and Finjan’s supporting proofs for infringement. Finjan’s

 4 proof of SonicWall’s infringement, however, is not the issue here. Rather, the issue is whether

 5 Finjan’s infringement contentions provided SonicWall with notice of Finjan’s infringement claims,

 6 which they do. Id.; Renesas, 2004 WL 2600466, at *4; Creagri, Inc. v. Pinnaclife Inc., No. 11-cv-

 7 066350-LHK-PSG, 2012 WL 5389775, at *2 (N.D. Cal. Nov. 2, 2012) (“These rules do not, as is

 8 sometimes misunderstood, ‘require the disclosure of specific evidence nor do they require a plaintiff to

 9 prove its infringement case’”) (citation omitted). Indeed, the law is clear that proof of infringement is

10 not the standard: “Patent L.R. 3-1 does not require [plaintiff] to produce evidence of infringement.”

11 2004 WL 2600466, at *4 (citation omitted). Here, Finjan sufficiently describes how the functionality

12 of the Accused Products meet the claim limitation. McGrath Decl., Ex. 10 at 17 (claim limitation 1c as

13 “a rule-based content scanner that communicates with said database of parser and analyzer rules,

14 operatively coupled with said network interface, for scanning incoming content received by said

15 network interface to recognize the presence of potential computer exploits therewithin”).

16          Finally, the cases SonicWall relies on concerned infringement contentions where there was
17 little or no explanation of the excerpts it was relying on. Motion at 4, 8 (citing Finjan, Inc. v.

18 Proofpoint, Inc., No. 13-cv-05808-HSG, 2015 WL 1517920, at *6 (N.D. Cal. Apr. 2, 2015) (based on

19 different charts where the Court asserted that little or no explanation was provided); Digital Reg of

20 Texas, LLC v. Adobe Sys. Inc., No. 12-cv-01971-CW, 2013 WL 3361241, at *4 (N.D. Cal. July 3,

21 2013) (plaintiff did not provide explanatory text); GN Resound A/S v. Callpod, Inc., No. 11-cv-04673-

22 SBA, 2013 WL 1190651, at *4 (N.D. Cal. Mar. 21, 2013) (same). Here, Finjan ties the relevant claim

23 limitations to the screenshots and provided a narrative description regarding how the specific claim

24 elements are satisfied.

25          B.      Finjan’s Infringement Contentions for the ‘305 Patent Are Sufficient

26                  1.       “computer comprising a network interface”
            Finjan’s infringement contentions for Capture ATP identify the computer that houses the
27

28
                                         8
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 13 of 30




 1 recited network interface as                                                     . McGrath Decl., Ex.
 2 11 at 1

 3                                                                                       emphasis added);
 4 see also id. at 2

 5

 6

 7

 8

 9                                                                               emphasis added). Thus,
10 SonicWall’s claim that Finjan “fail[s] to identify the computer that supposedly houses the recited

11 network interface” in its infringement contentions for Capture ATP is wrong. Finjan specifically

12 identified                                                  as the computer that houses the network
13 interface. Motion at 10.

14                  2.     “database of parser and analyzer rules”

15           Finjan’s infringement contentions for Capture ATP identify the database of parser and analyzer

16 rules as “                                          McGrath Decl., Ex. 11 at 3. Finjan also states (and

17 SonicWall agrees - Motion at 10) that

18                                                                               which are all a part of

19 the Capture ATP system, as shown below:

20

21

22

23

24

25

26

27

28
                                         9
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 14 of 30




 1 McGrath Decl., Ex. 11 at 1-2 (ellipses added). Thus, contrary to SonicWall’s contentions, Finjan cited

 2 a specific SonicWall document that shows these databases are on Capture ATP. Motion at 10.

 3 Moreover, SonicWall’s dispute with the disclosures in its internal documents is not one that supports

 4 SonicWall’s Motion to compel further contentions.

 5                  3.      “an internet application running on the computer”

 6          With regard to an internet application,7 Finjan stated that this element was met by Internet

 7 applications that

 8                                                               See McGrath Decl., Ex. 10 at 1; id., Ex. 11

 9 at 1. Finjan also provided a description of the Internet application and related functionality as

10

11

12                                           See id., Ex. 10 at 5; id., Ex. 11 at 28. Accordingly,

13 SonicWall’s request that Finjan be compelled “to identify the specific hardware or software component

14 that it alleges to be the ‘Internet application’” is baseless and should be denied, as Finjan identified an

15 Internet application. Motion at 11.

16                  4.      “a rule based content scanner”
            SonicWall’s unsupported arguments regarding this claim element should be entirely
17
     disregarded. Finjan’s infringement contentions explicitly identify various rule based content scanners
18
     that meet the claim limitations, including
19

20
                                      McGrath Decl., Ex. 10 at 17; see also id., Ex. 11 at 11. Finjan also
21
     describes the functionality of a rule based content scanner, which is evident from the excerpt below:
22

23

24
     7
25   Claim 6 does not “recite[] a network interface housed within a computer that is configured to receive
   content from the Internet on its destination to an ‘internet application running on the computer,’” as
26 SonicWall contends. Motion at 11. Rather, Claim 6 is a dependent claim that states: “The system of
   claim 1 wherein the incoming content received from the Internet by said network interface is HTTP
27 content.” McGrath Decl., Ex. 10 at 32.

28
                                         10
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 15 of 30




 1

 2

 3

 4
     McGrath Decl., Ex. 10 at 17 (emphasis added); see also id., Ex. 11 at 11.
 5
            Incredibly, SonicWall complains about a lack of identification of a “specific component” of
 6
     what constitutes the “rules based content scanner,” but cites to the same evidence that Finjan provides
 7
     above and includes an additional example of
 8
                           . Motion at 11. As such, SonicWall’s complaint that Finjan “never identifies
 9
     any specific component(s) of the [Accused Products] that constitutes the claimed ‘rule based content
10
     scanner’” is completely baseless. Id.
11
            Further, that Finjan stated “or similar scan engine/analyzers” is not an issue of notice. Id. As
12
     shown above, Finjan’s infringement contentions describe the                          functions such that
13
     SonicWall has sufficient notice of the technology that implements this infringing functionality.
14
     McGrath Decl., Ex. 10 at 19
15

16

17

18

19
            Further, SonicWall’s complaints that “[s]ome of the items on this list are not even system
20
     components, but instead are functions that a system performs, e.g., ‘static analysis’ and ‘cache
21
     lookup’” is nonsensical. Motion at 11. Finjan identified a system when describing those functions —
22
     namely,
23
     McGrath Decl., Ex. 10 at 17. In other words, Finjan did identify the technology that SonicWall claims
24
     is missing, which were the scanners that perform the described analysis.
25
            SonicWall’s argument that it does not have sufficient notice of Finjan’s infringement theories
26
     because Finjan purportedly “created” terms to describe a scan engine makes no sense. Motion at 11-
27
     12. In its Motion, SonicWall identified what Finjan point to as a scan engine:
28
                                                       11
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION                       CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 16 of 30




 1                                                                                 Id.; Creagri, 2012 WL
 2 5389775, at *3 (Patent L.R. 3-1 only requires a plaintiff to identify how the alleged products infringe

 3 “with as much specificity as possible with the information currently available to it.”). Further, Finjan

 4 describes in detail “a rule based content scanner,” its functionalities, and what it communicates with,

 5 such that SonicWall has sufficient notice of what Finjan contends infringes. Cole Decl., ¶ 19.

 6          Finally, SonicWall’s argument that Finjan offers “little guidance” regarding the scan engines is
 7 wrong. Motion at 12. Finjan identified the scan engine on, inter alia, SonicWall’s gateway, Cloud AV

 8 component, or Capture ATP system. Id.; McGrath Decl., Ex. 10 at 17.

 9                 5.      “rule update manager”

10          Finjan identifies a rule update engine as a “rule update manager” and describes the

11 functionality of the rule update manager in SonicWall’s Accused Products. Below is relevant excerpt

12 for the “rule update manager” demonstrating Finjan’s disclosures:

13

14

15

16

17

18

19

20

21

22

23

24

25
     McGrath Decl., Ex. 10 at 29–32 (emphasis added).
26
            In this instance, SonicWall incorrectly claims that Finjan created a component because of the
27
     term “rule update engine.” Motion at 12. This is another red herring because Finjan described with
28
                                         12
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 17 of 30




 1 specificity functionality performed by the rule update manager, and what it is within the Accused

 2 Product. Cole Decl., ¶ 19; McGrath Decl., Ex. 10 at 29–32.

 3                 6.      “patterns of types of tokens”

 4          Finjan describes the patterns of types of tokens in the context of the claim limitation and cites

 5 to supporting documentation for its contentions:

 6

 7

 8

 9

10

11

12

13

14 McGrath Decl., Ex. 10 at 7-8 (emphasis added); see generally id. at 5–17.

15          In an attempt to support its Motion, SonicWall raises claim construction arguments based on
16 the prosecution history of Finjan’s patents, which is not appropriate to suggest insufficiency of

17 infringement contentions. Motion at 13 (“Yet during prosecution, Finjan explicitly distinguished the

18 claimed ‘patterns of types of tokens’ from prior art that disclosed patterns of tokens.”). Disputes

19 regarding claim construction are for a different phase of the case and do not support for SonicWall’s

20 Motion. Network Caching, 2003 WL 21699799, at *4 (“Whether those theories may ultimately be

21 vindicated through claim construction and at trial is an entirely separate matter from whether Patent

22 LR 3–1 has been satisfied. At this juncture, a party may comply with Patent LR 3–1 by setting forth

23 particular theories of infringement with sufficient specificity to provide defendants' with notice of

24 infringement beyond that which is provided by the mere language of the patents themselves”).

25          Finjan is not keeping its “options open as to what database purportedly satisfies this limitation.”
26 Motion at 13. Rather, as shown below, Finjan identifies a database where the rules reside and what the

27 database stores:

28
                                         13
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 18 of 30




 1

 2

 3

 4

 5

 6

 7

 8

 9

10 McGrath Decl., Ex. 10 at 5-6 (emphasis added). While the description above provides far more

11 details, Finjan has in this excerpt identified that the AV database stores parser and analyzer rules and

12 the patterns of types of tokens. Thus, Finjan’s contentions for the “patterns of types of tokens” is

13 sufficient.

14          C.      Finjan’s Infringement Contentions for the ‘926 Patent are Sufficient
                    7.     “database manager”
15
            Finjan’s infringement contentions describe the database manager and how it operates in
16
     connection with other components, which lays out the manner in which SonicWall infringes the ‘926
17
     Patent. Cole Decl., ¶ 19. For example, Finjan states that
18

19

20

21
                                           McGrath Decl., Ex. 9 at 10; see also id. at 10–21.
22
            SonicWall’s complaints that Finjan did not explain how this element is met ignores the fact that
23
     the claim limitation describes using a generated hash of the Downloadable to lookup a profile. Motion
24
     at 14. While this excerpt does not use the word “indexed,” a person of ordinary skill in the art would
25
     easily understand that this describes the process of using the Downloadable ID to lookup the profile
26
     indexed according to generated hash value. See Kastens Decl., Ex. 8
27
     (https://en.wikipedia.org/wiki/Hash_table). Thus, Finjan has adequately described the database
28
                                                       14
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION                      CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 19 of 30




 1 manager and that it receives security profile information in accordance with the claim limitation.

 2          SonicWall’s claims that “Finjan again pastes a number of unexplained document excerpts that
 3 purportedly show how the database manager retrieves security profiles organized by a hash, but in fact

 4 show no such thing” is nothing more than a surface level issue that the exact words from the claim

 5 limitation do not appear in the documentation cited. Motion at 15 (“yet the excerpt that follows says

 6 nothing about the retrieval of security profiles from a database organized by file hash by a database

 7 manager.”). That claim also ignores the remainder of Finjan’s disclosures for this claim element.

 8 McGrath Decl., Ex. 9 at 10-21. More importantly, matching of words between the claim and the

 9 excerpt of SonicWall’s documents is an issue of proof, but not an issue of the sufficiency of Finjan’s

10 infringement contentions.

11                 8.      “database of Downloadable security profiles indexed according to
                           Downloadable IDs”
12
            Finjan’s infringement contentions describe how the Accused Products meet the “database of
13
     Downloadable security profiles indexed according to Downloadable IDs” claim element. Id. For
14
     example, Finjan describes a database and the information in that database:
15

16

17

18

19

20 McGrath Decl., Ex. 9 at 10 (emphasis added).

21          Contrary to SonicWall’s assertions, Finjan is not identifying “every database purportedly used

22 in connection with Capture ATP, cache, the firewall, the cloud, Capture, Cloud AV, the Grid Data

23 Center, and the gateways.” Motion at 15–16. Finjan’s infringement contentions describe various

24 scenarios regarding the databases and how and what they operate with, such that SonicWall has

25 sufficient notice of the accused technology. McGrath Decl., Ex. 9 at 10–21; Cole Decl., ¶ 19.

26          D.     Finjan’s Infringement Contentions for the ‘408 Patent are Sufficient
                   1.      “multi-lingual language detector”
27
            Finjan describes a “multi-lingual language detector” and (1) how it operates with other
28
                                         15
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 20 of 30




 1 components

 2

 3                                                                                                         and
 4 (2) the types of languages that it inspects                                           McGrath Decl., Ex.
 5 7 at 48. Finjan also describes the technology that the multi-lingual language detector uses,

 6

 7                                                                           in order to detect programming
 8 languages:

 9

10

11

12

13

14 McGrath Decl., Ex. 7 at 48–52. Accordingly, Finjan’s infringement contentions identify the multi-

15 lingual language detector with enough specificity to meet its disclosure requirements under the Patent

16 Local Rules. Cole Decl., ¶ 19.

17          SonicWall’s argument that Finjan does not “explain how the items listed (e.g., a sandbox

18 scanner, a virtual machine, GAV, etc.) facilitate the detection of a stream’s programming language” is

19 incorrect. Motion at 17. Finjan explicitly identified what functionality of the Accused Product it

20 contends are the multi-lingual language detectors and states that they inspect the incoming content to

21 determine the language. This claim element only requires detection of one of a plurality of

22 programming languages, but the claim does not require that the detection is done in any specific

23 manner. See McGrath Decl., Ex. 7 at 48.

24                 2.      “scanner instantiator”
            Finjan identifies the scanner instantiator including its functionality
25
                                                            and what it instantiates
26
                                                                                             as follows:
27

28
                                         16
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 21 of 30




 1

 2

 3

 4

 5 McGrath Decl., Ex. 7 at 52-53 (emphasis added). Thus, Finjan has identified the functionality of the

 6 scanner in the SonicWall Gateway to provide SonicWall sufficient notice of its infringement

 7 contentions. Indeed, this is only one paragraph of many that describes the scanner instantiator. These

 8 details provide proper notice of Finjan’s infringement contentions, and as such, there is no basis for

 9 SonicWall’s complaint that Finjan “fail[s] to identify any component that constitutes a scanner

10 instantiator.” Cole Decl., ¶ 19; Motion at 17.

11          Further, SonicWall argues against the proof of the infringement contentions—namely, that
12 “Finjan assumes that because a file is scanned, a scanner instantiator must have been used.” Motion at

13 17. That SonicWall disagrees with Finjan’s proffer does not mean that Finjan did not properly disclose

14 what in each accused instrumentality it contends practices the scanner instantiator limitation. Id.

15                 3.      “scanner for the specific programming language”

16          SonicWall concedes that Finjan identified scanners. Id. at 17–18. However, contrary to

17 SonicWall’s claims (which are based on snippets from Finjan’s infringement contentions), Finjan ‘s

18 contentions allege how the scanners are specific to a programming language, stating that the scanner

19

20                                       McGrath Decl., Ex. 7 at 52–53; see also id. at 54–55

21

22

23

24                 4.      “rules accessor”
            Finjan’s infringement contentions detail a rules accessor, its functionalities, and the
25
     components with which it interacts, all of which provide SonicWall with notice of Finjan’s contentions
26
     (McGrath Decl., Ex. 7 at 57–67):
27

28
                                         17
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 22 of 30




 1

 2

 3

 4

 5

 6

 7

 8
     McGrath Decl., Ex. 7 at 59
 9

10

11

12
                                                                                Cole Decl., ¶ 19.
13
     Accordingly, Finjan provided details about the rules accessor for accessing parser and analyzer rules.
14
            Moreover, SonicWall’s complaint that “Finjan does not identify any scanner that houses the
15
     rules accessor” completely ignores the prior claim limitation which relates specifically to the scanner.
16
     Motion at 18; McGrath Decl., Ex. 7 at 52–57 (“a scanner instantiator, stored on the medium and
17
     executed by the computer, operatively coupled to said receiver and said multilingual language detector
18
     for instantiating a scanner for the specific programming language, in response to said determining, the
19
     scanner comprising:”). Further, Finjan does identify a scanner in its infringement contentions for this
20
     claim limitation, as shown below:
21

22

23

24

25

26

27

28
                                         18
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 23 of 30




 1

 2
     McGrath Decl., Ex. 7 at 63 (emphasis added).
 3
                    5.      “analyzer for dynamically detecting”
 4          Finjan’s describes in detail an “analyzer for dynamically detecting” in its infringement
 5 contentions, including the functionality of the analyzer, for example,

 6

 7

 8

 9

10

11
     Id. at 75 (emphasis added). Finjan’s infringement contentions also identify what the analyzer
12
     dynamically detects
13

14

15
                                            Id. at 75-78. Thus, Finjan offers sufficient information
16
     regarding how the Accused Products satisfy this limitation. Cole Decl., ¶ 19.
17
            Further, SonicWall’s complaint regarding Finjan’s purported lack of identification of what the
18
     analyzer (see Motion at 18) fails for the same reason that its “rules accessor” arguments fall short.
19
     SonicWall completely ignores the earlier claim limitation which relates specifically to the scanner that
20
     is set forth in a different part of Finjan’s contentions. McGrath Decl., Ex. 7 at 52–57 (“a scanner
21
     instantiator, stored on the medium and executed by the computer, operatively coupled to said receiver
22
     and said multilingual language detector for instantiating a scanner for the specific programming
23
     language, in response to said determining, the scanner comprising:”). SonicWall should not be
24
     permitted to ignore all the disclosures contained in Finjan’s contentions and simply focus on a small
25
     part to suggest Finjan’s contentions are deficient.
26
            SonicWall complains about the lack of identification of the specific component within the
27
     technology that constitutes the analyzer (Motion at 18), but that is due to the nature of the technology.
28
                                         19
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 24 of 30




 1 Cole Decl., ¶ 19. Because Finjan provides detailed information regarding the functionality of the

 2 analyzer, Finjan has provided sufficient notice to SonicWall under Patent Local Rule 3-1.

 3                  6.      “notifier”

 4          SonicWall’s claim that the notifier in Claim 9 is part of the scanner is not based on the actual

 5 claim language. Motion at 19. The “notifier” limitation is a separate element that does not fall under

 6 the components of “a scanner instantiator.” Indeed, the element that starts “a notifier, stored on the

 7 medium…” is indented left in the claim language, demonstrating that it is a separate claim element and

 8 not under the limitations of the scanner instantiator. Ex. 9,‘408 Patent, Col. 21, line 5.

 9          E.      Finjan’s Infringement Contentions for the ‘844 Patent are Sufficient
                    7.      “inspector”
10
            Finjan’s infringement contentions sufficiently describe multiple inspectors, including, for
11
     example, SonicWall Gateways
12

13
                                                                                       McGrath Decl., Ex. 3
14
     at 2; Cole Decl., ¶ 19. Finjan elaborates and provides further examples of how and what the inspector
15
     interacts with by stating the following:
16

17

18

19

20 McGrath Decl., Ex. 3 at 2

21

22

23          SonicWall’s contention that Finjan is not accusing the SonicWall Gateways by itself is wrong,
24 as Finjan has various contentions that the SonicWall Gateways infringe alone. Motion at 19–21;

25 McGrath Decl., Ex. 3 at 9

26

27

28
                                         20
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 25 of 30




 1

 2

 3

 4

 5          Contrary to SonicWall’s complaints, Finjan did not identify additional inspectors in the
 6 limitation for “generating by the inspector a first Downloadable security profile that identifies

 7 suspicious code in the received Downloadable.” Motion at 20–21. Finjan’s contentions regarding the

 8 inspectors for “generating” are described in the first claim limitation relating to “receiving by an

 9 inspector a Downloadable.” In the “receiving” limitation, Finjan points to an excerpt regarding the

10 scanning engines in the SonicWall Gateways,

11

12

13

14

15

16

17

18

19

20

21

22

23
     See, e.g., McGrath Decl., Ex. 3 at 9–10 (ellipses added); see also id. at 8–9
24
                                    Thus, Finjan did not disclose additional scanners with regard to the
25
     “generating” step because the scanners were already identified in the first step relating to “receiving.”
26
            Finjan also identifies the inspectors for the “linking” limitation. Id. at 29
27

28
                                         21
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 26 of 30




 1

 2                                    Given that the “inspector” is referred to in the first claim limitation
 3 relating to “receiving by an inspector a Downloadable,” Finjan sufficiently identified the inspectors.

 4 As SonicWall admits, the same inspector performs all steps—receiving, generating, and linking. Thus,

 5 there is no merit to SonicWall’s complaints because Finjan identified the inspectors earlier in the claim

 6 and SonicWall again should not be allowed to ignore all the disclosures to argue Finjan’s contentions

 7 do not provide it sufficient notice.

 8          Finally,
 9                             Motion at 21. This dispute, however, ultimately goes to proof, not the
10 sufficiency of Finjan’s infringement contentions and should be disregarded.

11                  8.      “first content inspection engine” of Claim 15

12          Finjan’s infringement contentions describe the functionalities of the “first content inspection

13 engine” to provide SonicWall sufficient notice. McGrath Decl., Ex. 3 at 36–69; Cole Decl., ¶ 19. For

14 example, Finjan states that the

15                                       McGrath Decl., Ex. 3 at 47; see also id. at 48

16

17                                            SonicWall fails to explain how it contends Finjan’s

18 identification of the “first content inspection engine” is inconsistent when it is only used once in the

19 claim, in contrast to the “inspector” which must receive, generate, and link. Id. at 44-69 (Claim 15(b):

20 “a first content inspection engine for using the first rule set to generate a first Downloadable security

21 profile that identifies suspicious code in a Downloadable, and for linking the first Downloadable

22 security profile to the Downloadable before a web server makes the Downloadable available to web

23 clients.”); Motion at 21.

24          F.      Finjan’s Infringement Contentions for the ‘780 Patent are Sufficient
            Finjan sufficiently describes an “ID generator”
25
              and its functionality
26

27

28
                                         22
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 27 of 30




 1

 2

 3

 4

 5                                     See, e.g., McGrath Decl., Ex. 6 at 37–38. Thus, contrary to
 6 SonicWall’s claims, Finjan’s infringement contentions do not merely parrot the claim language.

 7 Rather, they articulate Finjan’s claims of infringement. Motion at 22; Cole Decl., ¶ 19.

 8          Further, SonicWall once again takes issue with the fact that Finjan does not identify a structure
 9 for the ID generator. Motion at 22. But that does not mean that Finjan did not satisfy its obligations

10 under Patent Local Rule 3-1, given Finjan’s detailed infringement contentions regarding the infringing

11 functionality of SonicWall’s products. McGrath Decl., Ex. 6 at 37–47. Additionally, there may not be

12 an exact name for the structure that SonicWall seeks, as this is software related. Cole Decl., ¶ 19.

13          G.      Finjan’s Infringement Contentions for the ‘154 Patent are Sufficient

14                  1.        “transmitting the input to the security computer for inspection, when the
                              first function is invoked”
15
            For this element, Finjan’s contentions describe, for example, Capture ATP’s dynamic analysis
16
     content processor as “
17

18

19
                                                    McGrath Decl., Ex. 13 at 7–11.
20
            To the extent SonicWall’s Motion is regarding Finjan’s descriptions regarding the “first
21
     function” and “second function,” those claim elements appear for the first time in another claim
22
     limitation. Id. at 1–7; Motion at 23. And, for that part of the claims, Finjan provides a detailed
23
     description of these terms. See, e.g., McGrath Decl., Ex. 13 at 1
24

25

26

27

28
                                         23
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
            Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 28 of 30



                    2.       “invoking a second function with the input, only if a security computer
 1
                            indicates that such invocation is safe”
 2          For this claim element, Finjan provided examples of a second function as
 3                                 as being invoked if it is safe, and also identifying
 4

 5                                     Id. at 1. Finjan further describes when a second function is safe to
 6 invoke by stating that

 7

 8

 9

10

11                              Id. at 1–2.
12          Thus, there is no basis for SonicWall’s complaint regarding this limitation. Motion at 23–24.
13 Finjan has provided detailed contentions which give notice to SonicWall, but SonicWall is

14 complaining regarding whether Finjan has sufficiently proved infringement. Id.; Cole Decl., ¶ 19.

15                  3.      Claim 10
16          Finjan’s disclosures for Claim 10 are consistent with its disclosures for Claim 1. McGrath
17 Decl., Ex. 13 at 15–27. Further, SonicWall’s complaints regarding the limitation, “receive a modified

18 input variable” (Motion at 24) are without basis because the limitation only requires what it says. As

19 such, to satisfy the claim limitation, Finjan does not have to explain what modifies the code or how it

20 is modified, as SonicWall contends, because that is not what the claim requires. Id. As disclosed in

21 another claim limitation concerning a

22                                            McGrath Decl., Ex. 13 at 15–23.
23                  4.      Claim 3

24          Finjan’s contentions for Claim 3 describe how the Accused Products meet the limitation

25 requiring that

26                        Id. at 14–15. As shown below, Finjan explains how the input can be dynamically

27 generated and an example of the input:

28
                                         24
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
             Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 29 of 30




 1

 2

 3

 4
     Id.. Therefore, SonicWall’s complaint regarding this claim is baseless. Motion at 24-25.
 5
             H.       Finjan’s Infringement Contentions for the ‘968 Patent are Sufficient
 6
             Finjan’s identification of the “policy index” in its infringement contentions detail SonicWall’s
 7
     infringement by describing, inter alia, that there is a                                   and the
 8
     functionalities and structure of the policy index. McGrath Decl., Ex. 15 at 6–21. That is, Finjan
 9
     alleges that the “
10

11

12

13

14
     McGrath Decl., Ex. 15 at 6–21 (emphasis added).
15
             Finjan’s infringement contentions also include various examples (which cite to SonicWall’s
16
     documentation) that describe how the accused products meet this claim element. For example, they
17
     state that the
18

19
                               Id. at 14; see also id. at 16–17
20

21
               Thus, Finjan identified the functionalities within the Accused Products that is the policy
22
     index that satisfies the claim element to provide SonicWall with sufficient notice of its infringement
23
     contentions. Cole Decl., ¶ 19.
24
     V.      CONCLUSION
25
             For the foregoing reasons, the Court should deny SonicWall’s Motion to Compel Further
26
     Supplemental Infringement Contentions.
27

28
                                         25
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
           Case 5:17-cv-04467-BLF Document 118 Filed 02/15/19 Page 30 of 30



      Dated: February 15, 2019             By: /s/ Kristopher Kastens
 1
                                               Paul J. Andre (State Bar. No. 196585)
 2                                             Lisa Kobialka (State Bar No. 191404)
                                               James Hannah (State Bar No. 237978)
 3                                             Kristopher Kastens (State Bar No. 254797)
                                               KRAMER LEVIN NAFTALIS
 4                                             & FRANKEL LLP
                                               990 Marsh Road
 5
                                               Menlo Park, CA 94025
 6                                             Telephone: (650) 752-1700
                                               Facsimile: (650) 752-1800
 7                                             pandre@kramerlevin.com
                                               lkobialka@kramerlevin.com
 8                                             jhannah@kramerlevin.com
 9                                             kkastens@kramerlevin.com

10                                             Attorneys for Plaintiff
                                               FINJAN, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         26
     FINJAN’S OPPOSITION TO SONICWALL’S MOTION  CASE NO.: 5:17-cv-004467-BLF-VKD
     TO COMPEL FURTHER SUPP. INFRINGEMENT CONTENTIONS
